DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 10-17-2021 has been considered.

Response to Amendment
The amendments submitted 11-11-2021 are being considered by the examiner.

Intended Use
At least claim 1 contain statements of intended use such as:
“detection unit for”
“netted cage for”
“penetrates into the treetop / leafage”
“counter push when pulling”
“a camera for taking a plurality of photographs”

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “anchor units comprising” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. Specifically, border or boundary marker with an optical signature or equivalent thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija (WO 2016123656 A1) in view of Reijersen (US 20170083024 A1) and Burema (US 20140303814 A1).

REGARDING CLAIM 1, Calleija discloses, a) a computerized system for mapping an orchard or a map of trees position and their contour in a plantation (Calleija: [0035]...the sensor comprises a camera adapted to generate a 2-D image of the environment, and the control system includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the positions of the actuators in the targeting mechanism and/or the robotic arm.) and for building an orchard-database for harvesting- and fruit- status therein (Calleija: [FIG. 11] segmentation, classification, locate targets, prioritise targets, harvest targets in order of priority) and controls a flying unit equipped with a camera for taking a plurality of photographs of a predetermined zone (Calleija: [0034] In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans. Another variation utilises a decentralised control system, wherein multiple harvesting robots can communicate and coordinate directly between themselves, thereby obviating the need for a central control system. [0035] ...the sensor comprises a camera adapted to generate a 2-D image of the environment, and the control system includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the positions of the actuators in the targeting mechanism and/or the robotic arm.) and b) a mapping unit comprising a processor and memory for receiving said plurality of photographs and (Calleija: [0080] The sensing system of the apparatus includes a camera 66 adapted to generate a 2-D image of the environment and the control system 67 includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the position of the encapsulation mechanism, or to the position of actuators in a targeting or support mechanism regulating the position of the encapsulation mechanism, based on an overall control logic described more fully below. More sophisticated embodiments utilise 3-D imaging and multi-modal sensing for mapping and localisation.); i) one or more autonomous UAVs for harvesting fruit or dilution of fruit (Calleija: [0054] Figure 8 is a perspective view showing a further embodiment of the invention, comprising a system incorporating a plurality of UAVs of the type shown in Figure 7, and a supporting UGV including a receptacle adapted to receive produce harvested and deposited by the UAVs), a computing system comprising a memory (Calleija: [0034] In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans.), a fruit harvesting unit (Calleija: [FIG. 1-7] a fruit harvesting unit can be observed); a power source (Calleija: [0079] The UAV 60 incorporates a body 61 , four independent rotors 62, drive motors 63 and auxiliary equipment including an onboard power supply); a fruit detection unit for calculating a fruit's position in relation to the UAV (Calleija: [0031] at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.); and a protruding, netted cage for pushing branches and leaves (Calleija: [0059] Figure 13 is a perspective view showing a further embodiment of the invention, in which the encapsulation mechanism is mounted to a collection canister for the harvested fruit, and the revolving shells include a plurality of discrete finger elements in a partially closed position around the targeted fruit; also see figure 13); said UAV uses fruit position information received from the fruit detection unit for maneuvering said UAV and position the harvesting unit in a place where it can harvest the identified fruit (Calleija: [0031] at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.); said cage assists the harvesting process by pushing branches and leaves aside when the UAV penetrates into the treetop / leafage and reaches a fruit inside (Calleija: [FIG. 13] harvesting device capable of pushing branches and leaves aside when the UAV penetrates into the treetop / leafage can be observed.), and/or provides a counter push when pulling said fruit off a branch by the harvesting unit (Calleija: [FIG. 13] harvesting device capable of a counter push can be observed.); iii) optionally, a fruit container (Calleija: [FIG. 13] a fruit container can be observed.); and iv) one or more energy suppliers (Calleija: [0079] The UAV 60 incorporates a body 61 , four independent rotors 62, drive motors 63 and auxiliary equipment including an onboard power supply), managing fleet of UAVs including: fruit harvesting UAV's, fruit containers, fruit carrier UAV's, anchor units, and anchor carrying UAV's (Calleija: [0054] Figure 8 is a perspective view showing a further embodiment of the invention, comprising a system incorporating a plurality of UAVs of the type shown in Figure 7, and a supporting UGV including a receptacle adapted to receive produce harvested and deposited by the UAVs; [0055] Figure 9 is a perspective view showing a further embodiment of the invention, in which the encapsulation mechanism is mounted to a UGV by means of a support assembly on the remote end of an extensible manipulator; [FIG. 8] managing fleet of UAVs including: fruit harvesting UAV's, fruit containers, fruit carrier UAV's, anchor units, and anchor-carrying UAV's can be observed.); and (2) harvesting or dilution missions based on fruit's ripeness (Calleija: [0045] For example, scales and strain gauges can be used to measure weight, imaging sensors can measure colour/ripeness, temperature sensors can measure the temperature of the produce, ranging and distance sensors can measure size, etc. The information obtained from these sensors may be used for data collection purposes, or more actively as a higher level methodology where only targets meeting a certain criteria are harvested (e.g. only harvest apples larger than 7cm diameter and 90g mass). Such information could be used for selective harvesting via connection to a separate or integrated computer system that identifies which fruit, for example, is to be picked using various sensors, and controls the encapsulation mechanism and related devices to harvest the fruit).

Calleija does not explicitly recite the terminology “netted cage”. However, Calleija does teach a protruding horticultural harvesting caging device. A change of accessories without unanticipated results is a design choice and of ordinary skill in the art.
Calleija does not explicitly disclose, and at least one of: a) one or more anchor units comprising a marker; visually identifying one or more markers of anchor units in said photographs and their geographic location; and - mapping trees identified in said photographs in relation to the location of identified one or more anchor units; wherein one or more anchor units are positioned at a specific target point within said predetermined zone.
However, in the same field of endeavor, Reijersen discloses, “[0052] further may comprise one or more other landmarks 40, which may have different shapes, features, and colors. In FIG. 1, the landmark 40 is partly spherical, and fixed to the ground at a predetermined position; [0059] ...an optical marker 40...”, “[0057] The camera 54 has a field of view 56 directed downwards...position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40; (also see [0060] for location information)”, and “[0039] In embodiments, the landmark comprises a landscape element to be avoided or be followed by the agricultural vehicle, in particular a side of a ditch, side of a stream, a tree, a wall, a fence, an edge of a worked 
Reijersen does not explicitly recite the terminology "one or more anchor units are positioned at a specific target point within said predetermined zone". However, REIJERSEN does teach using markers ([0052] further may comprise one or more other landmarks 40, which may have different shapes, features, and colors. In FIG. 1, the landmark 40 is partly spherical, and fixed to the ground at a predetermined position; [0059] ...an optical marker 40...) and landmarks in predetermined areas near elements to be avoided [0039]. Which reads on the limitation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by Calleijain to include markers taught by Reijersen. One of ordinary skill in the art would have been motivated to make this modification in order to managing large agriculture areas while minimizing human intervention.
Calleija in view of Reijersen do not explicitly disclose, a processor; an anti-collision system; wherein said anti-collision system prevents collision of said UAV with obstacles during navigation, flight and maneuvering of said UAV towards a predetermined target location; a base station.
However, in the same field of endeavor, Burema discloses, “[0048] An aerial farm robot is a semi-autonomous multi- or single-rotor unmanned aerial vehicle (UAV) that can fly and execute at least some tasks autonomously using its built-in central processing unit (CPU)”, “[0139 - 0140], [0144], [0147 - 0149], [0231 - 0232] ….FIG. 19 shows an example of flight corridors between a base station and fields for collision avoidance. (see any paragraph provided for [FIG. 2(100)] a base station”, for the benefit of managing crop equipment and crop production systems to increase farming yields.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by a modified Calleijato include an anti-collision system taught by Burema. One of ordinary skill in the art would have been motivated to make this modification in order to manage crop equipment and crop production systems to increase farming yields.

REGARDING CLAIM 3, Calleija in view of Reijersen and Burema remain as applied above to claim 1, and further, Calleija also discloses, a multi-functional system that can perform any one of the following tasks: harvesting, dilution, pruning, bird scarecrow, and guarding from fruit stealing and equipment stilling from the plantation (Calleija: [0047] Figure 1 is a perspective view showing part of a horticultural harvesting apparatus with the encapsulation mechanism in the open position adjacent a targeted item of horticultural produce in the form of a piece of fruit to be harvested).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija (WO 2016123656 A1) in view of Reijersen (US 20170083024 A1) and Burema (US 20140303814 A1) as applied to claim 1 above, and further in view of Koselka (US 20060213167 A1).

REGARDING CLAIM 4, Calleija in view of Reijersen and Burema remain as applied above to claim 1, and further, Calleija also discloses, tracks each fruits' status (Calleija: [0036] estimated probability of a missed target (e.g. based on range, potential obstacles and other measured or calculated variables), opportunity value parameters (e.g. based on degree of ripeness of target produce), or the like.).
Calleija in view of Reijersen and Burema do not explicitly disclose, associated with an irrigation system, such that provides information about irrigation condition on each tree in the plantation, and optionally adjust irrigation regime and duration.
However, in the same field of endeavor, Koselka discloses, “[0048] Detect disease and insect/mite infestations during the growing season, identifying problems before they can be seen with the naked eye. [0049] Measure, map and geo-reference nutrient and hydration status on a tree-by-tree or area-by-area basis. [0050] Determine the amount and timing of watering, fertilizing and spraying for each individual plant in the field”, for the benefit of mitigating labor costs and labor shortages in agriculture through automating tasks currently done manually such as pruning, culling, thinning, spraying, weeding, measuring, watering and managing of agricultural crops.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a process for harvesting horticultural produce disclosed by a modified Calleijain to include irrigation taught by Koselka. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate labor costs and labor shortages in agriculture through automating tasks currently done manually such as pruning, culling, thinning, spraying, weeding, measuring, watering and managing of agricultural crops.

REGARDING CLAIM 5, Calleija discloses, a) producing precise map and database with high resolution and accuracy of all trees in an orchard (Calleija: [0035] In some embodiments, the sensor comprises a camera adapted to generate a 2-D image of the environment, and the control system includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the positions of the actuators in the targeting mechanism and/or the robotic arm. More sophisticated embodiments utilise 3-D imaging and multi-modal sensing for mapping and localisation. Examples of sensors that may be used for mapping and localisation include infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems.); b) harvesting, diluting and/or pruning using a UAV fleet (Calleija: [0037] In further aspects, the invention provides automated methods and systems for harvesting horticultural produce, using the apparatus as described; [0033] In further embodiments, the apparatus may be attached to a fixed base station, optionally in conjunction with a plurality of like base stations disposed in predetermined spaced apart relationship with adjoining or overlapping target zones and operating in concert to provide effective coverage of a defined area to be harvested. In yet further embodiments, the apparatus is mounted to an autonomous unmanned aerial vehicle (UAV). [0034] In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans. Another variation utilises a decentralised control system, wherein multiple harvesting robots can communicate and coordinate directly between themselves, thereby obviating the need for a central control system; [0054] Figure 8 is a perspective view showing a further embodiment of the invention, comprising a system incorporating a plurality of UAVs of the type shown in Figure 7, and a supporting UGV including a receptacle adapted to receive produce harvested and deposited by the UAVs), i) building a database of an orchard, said database comprises a multi-layer representation of the orchard and fruits' information (Calleija: [0035] In some embodiments, the sensor comprises a camera adapted to generate a 2-D image of the environment, and the control system includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the positions of the actuators in the targeting mechanism and/or the robotic arm. More sophisticated embodiments utilise 3-D imaging and multi-modal sensing for mapping and localisation. Examples of sensors that may be used for mapping and localisation include infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems.); ii) providing tasks to autonomous UAVs (Calleija: [0034] In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans; [FIG. 11(Targets), 12] tasks can be observed.); iii) updating said database during harvesting, diluting and/or pruning via data obtained from different UAVs in the orchard (Calleija: [0091] Figure 12 shows a more detailed example of a methodology for target acquisition. This example assumes that a target has been identified, prioritised and located pursuant to the methodology outlined above in connection with Figure 11. In more sophisticated embodiments, targets may also be registered with a target memory in global coordinates, based on local estimates of target positions in a global coordinate frame of reference. This enables generation of a "world map" including localisation and state information based on registered and updated targets in global coordinates.); and iv) directing (Calleija: [0091] Figure 12 shows a more detailed example of a methodology for target acquisition. This example assumes that a target has been identified, prioritised and located pursuant to the methodology outlined above in connection with Figure 11. In more sophisticated embodiments, targets may also be registered with a target memory in global coordinates, based on local estimates of target positions in a global coordinate frame of reference. This enables generation of a "world map" including localisation and state information based on registered and updated targets in global coordinates.), wherein the steps of: i) dispatching an autonomous unmanned aircraft vehicle (UAV) for harvesting fruit into a plantation (Calleija: [FIG. 8] dispatching an autonomous unmanned aircraft vehicle (UAV) for harvesting fruit into a plantation can be observed; [0054] Figure 8 is a perspective view showing a further embodiment of the invention, comprising a system incorporating a plurality of UAVs of the type shown in Figure 7, and a supporting UGV including a receptacle adapted to receive produce harvested and deposited by the UAVs); ii) autonomously identifying a tree or a line of trees and facing thereof; or receiving the tree position and direction relative to the UAV from an external device (Calleija: [0028] Preferably, the apparatus further includes a sensing system for sensing aspects of a surrounding environment and generating data indicative thereof. In one embodiment, a classification system is preferably provided for identifying targets within the environment on the basis of data from the sensing system, such targets corresponding to specified produce such as fruit, vegetables, flowers, nuts, or seeds to be harvested.); iii) autonomously identifying and/or detecting a fruit to be harvested or diluted on said tree by a fruit detection unit (Calleija: [0028] Preferably, the apparatus further includes a sensing system for sensing aspects of a surrounding environment and generating data indicative thereof. In one embodiment, a classification system is preferably provided for identifying targets within the environment on the basis of data from the sensing system, such targets corresponding to specified produce such as fruit, vegetables, flowers, nuts, or seeds to be harvested.); iv) maneuvering the UAV to access and engage said identified fruit (Calleija: [0027] In one embodiment, the support assembly for the encapsulation mechanism may also be adapted for movement around additional rotational and/or along additional translational control axes, such that the resultant additional degrees of freedom facilitate optimal encapsulation and detachment of the targeted produce); v) harvesting the identified and/or detected fruit (Calleija: [0028] In one embodiment, a classification system is preferably provided for identifying targets within the environment on the basis of data from the sensing system, such targets corresponding to specified produce such as fruit, vegetables, flowers, nuts, or seeds to be harvested.).
In this case, "3D" and "Lidar" are interpreted as a "multi-layer representation".
Calleija does not explicitly disclose, vi) repeating steps (ii) through (v).
However, in the same field of endeavor, Koselka teaches, Once the first plant is operated on, the robot moves itself to the proper position near the second plant and the process is repeated (Koselka: [0133]); Once the first plant is harvested, the harvester moves itself to the proper position near the second plant and the harvesting process is repeated. This continues until the determination is made whether the entire field is harvested at 506 (Koselka: [0136]), for the benefit of harvesting an entire field via automation.

Koselka does not explicitly recite the terminology "repeating steps (ii) through (v)". However, Koselka does teach repeating a harvesting process at a second plant. Which reads on the claim.

REGARDING CLAIM 6, Limitations and motivations addressed, see claim 1 (supra). 

REGARDING CLAIM 7, Limitations and motivations addressed, see claim 3 (supra). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koselka (US 20060213167 A1).

REGARDING CLAIM 8, Koselka discloses, daily status is received from different autonomous UAVs in the plantation and from an irrigation system (Koselka: [0045] The sensor data may be stored in a database for later retrieval, analysis and use. This database enables farmers to manage their agricultural resource to improve their yields by altering the actions to be performed based on the measurements observed in the sensor data. For example, this information may be used to: [0046] Selectively pick by sizes to optimize total crop price and profit. [0047] Track crop development during the growing season, yields per tree, sizes and locations, and compare with data taken in earlier years and provide aid to under-performing plants for example. [0048] Detect disease and insect/mite infestations during the growing season, identifying problems before they can be seen with the naked eye. [0049] Measure, map and geo-reference nutrient and hydration status on a tree-by-tree or area-by-area basis. [0050] Determine the amount and timing of watering, fertilizing and spraying for each individual plant in the field. [0051] Over time, this informational database can be used to more accurately predict crop sizes and yields earlier in the growing season and to improve harvesting and marketing strategies. The ability to collect, analyze and report data on tree, grove and crop conditions significantly helps growers to increase both fruit quality and yields while decreasing the amount of water, fertilizer, insecticides and labor required. The collection of this data is useful to farmers even if it is not applicable to a functional robot. Thus, a standalone scout may be utilized as an embodiment of the invention. [0052] The scouting robot may be deployed one or more times during seasons or growing periods of interest. The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest. If an unusual event, such as a frost, excessive rain, drought, high winds, etc., occurs the scout may be sent through the grove again to update the forecasts and picking, culling or pruning plans; [0096] The robot can create and maintain a database of information about the crop such as yield, size and ripeness. The database may also include any additional information regarding the crop as described in the previous paragraph above. The farmer can use the database to compare information between years, fields or even individual trees. This database enables farmers to tailor the application of fertilizer, pesticide and water to improve overall crop yield while minimizing cost.).
In this case, "[0049] Measure, map and geo-reference nutrient and hydration status on a tree-by-tree or area-by-area basis; and [0050] Determine the amount and timing of watering, fertilizing and spraying for each individual plant in the field" is interpreted as part of "irrigation system".

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
The applicant has contended that Calleija in view of Reijersen and Burema fail to disclose a protruding netted cage. As cited above, Calleija discloses, “[0059] Figure 13 is a perspective view showing a further embodiment of the invention, in which the encapsulation mechanism is mounted to a collection canister for the harvested fruit, and the revolving shells include a plurality of discrete finger elements in a partially closed position around the targeted fruit; also see figure 13”. Calleija does not explicitly recite the terminology “netted cage”. However, Calleija does teach a protruding horticultural harvesting caging device. A change of accessories without unanticipated results is a design choice and of ordinary skill in the art. It is the examiners position that substituting a plucking/retrieving article does not overcome the prior art disclosure.
The applicant has contended that Calleija in view of Reijersen and Burema fail to disclose pushing branches and leaves, penetrate treetops or a counter push. As cited above, Calleija does not explicitly recite the intended use terminology "penetrates into the treetop / leafage", "for 
Because intended use claim language and routine accessory substitutions without unanticipated results do not teach novelty, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103 over Calleija (WO 2016123656 A1) in view of Reijersen (US 20170083024 A1) and Burema (US 20140303814 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663